Title: From George Washington to Brigadier General David Forman, 25 October 1777
From: Washington, George
To: Forman, David



Dear Sir,
Skippack road [Pa.] 15th Mile stone 25th Octr 1777.

My Letter of the 21st Instt (which I hope has got safe to your hands) would amply convey to you my Ideas of the Importance of red Bank, and leaves me little to add on that head, saving, that the more it is considered, the more essential it appears, to use every possible means for its preservation.
The late check which the Enemy met with, in attempting to Storm the Fort at that place is a most fortunate event; but I am far from conceiving that it will deter them from endeavouring by slower, and more effectual means, to possess themselves of it. to make themselves perfect Masters of the River & the defences of the Cheveaux de Frieze it is essential to them to occupy that spot—It is equally, essential to us to disappoint them, by every exertion in our power; I wish therefore, most ardently, to hear of your being in that Neighbourhood with a respectable body of Militia, as the preservation of the Forts will, in the judgment of most men rid Phila. of their present guests and Jersey of the disagreeable Situation of being between two Fires for it is not to be expected that the Enemy will remain long quiet after having once established themselves in the City—Jersey must then afford them

Supplies be ravaged with Impunity or, a force constantly kept on foot for protection of the Inhabitants—how burthensome this will be, let the people themselves judge.
Colo. Green who Commands at red bank seems to apprehend nothing from a storm, but every thing from an Investiture, as the work is contracted, and unprovided with the smallest defence against Shells, which would drive them out immediately—a siege therefore must be prevented—and this cannot be prevented without the assistance of your Militia—I am too well acquainted with your activity & zeal to add more on this head & therefore conclude with strong assurances of being Dr Sir Yr Most Obedt Servt
